Citation Nr: 0947426	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-38 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Timeliness of the filing of a substantive appeal for the 
issues of entitlement to service connection for diabetes 
mellitus, a cardiovascular disorder, non-Hodgkin's lymphoma, 
and a skin disorder, each to include as due to exposure to 
herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of  service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

3.  Whether new and material evidence has been received to 
reopen a claim of  service connection for a cardiovascular 
disorder, to include as due to exposure to herbicides.

4.  Whether new and material evidence has been received to 
reopen a claim of  service connection for non-Hodgkin's 
lymphoma, to include as due to exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim of  service connection for a skin disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Detroit, Michigan, 
which denied the above claims.

In September 2009, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the Veteran's claims file.

The issues of service connection for diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's lymphoma, and a skin 
disorder, each to include as due to exposure to herbicides, 
on the merits, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 RO rating decision denied entitlement to 
service connection for diabetes mellitus, a cardiovascular 
disorder, non-Hodgkin's lymphoma, and a skin disorder, each 
to include as due to exposure to herbicides.  

2.  A notice of disagreement was received in March 2006, and 
a Statement of the Case was provided to the Veteran at his 
last known address by letter dated June 23, 2006.

3.  A substantive appeal was not received within one year 
following notice of the July 2005 RO rating decision, nor 
within 60 days following notice of the June 2006 Statement of 
the Case.

4.  The Veteran did not perfect a substantive appeal as to 
the previously denied issues of service connection for 
diabetes mellitus, a cardiovascular disorder, non-Hodgkin's 
lymphoma, and a skin disorder, each to include as due to 
exposure to herbicides.  

5.  Evidence submitted since the September 2005 RO decision 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's lymphoma, and a skin 
disorder, each to include as due to exposure to herbicides, 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the RO's September 2005 
rating decision as to the issues of entitlement to service 
connection for diabetes mellitus, a cardiovascular disorder, 
non-Hodgkin's lymphoma, and a skin disorder, each to include 
as due to 
exposure to herbicides, was not received by VA, and that 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302(a),(b),(c) (2009).

2.  The September 2005 rating decision that denied the 
Veteran's claims of service connection for diabetes mellitus, 
a cardiovascular disorder, non-Hodgkin's lymphoma, and a skin 
disorder, each to include as due to exposure to herbicides, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

3.  The additional evidence presented since the September 
2005 rating decision by the RO, denying the Veteran's claims 
of service connection for diabetes mellitus, a cardiovascular 
disorder, non-Hodgkin's lymphoma, and a skin disorder, each 
to include as due to exposure to herbicides, is new and 
material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, (VCAA) 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The Veteran 
was properly notified of the jurisdictional problem in a 
March 2006 letter from the RO, and was offered the 
opportunity to present argument or evidence on the matter.  
See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(August 18, 1999). 

As to the issues of whether new and material evidence has 
been received to reopen a claims of service connection for 
diabetes mellitus, a cardiovascular disorder, non-Hodgkin's 
lymphoma, and a skin disorder, each to include as due to 
exposure to herbicides, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable outcome or be of 
assistance to this inquiry.  In the decision below, the Board 
reopens the previously denied claims and remands the 
respective issues for additional development.  Thus, no 
discussion of VA's duties to notify and assist is required.

Timeliness of Substantive Appeal

The question to be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement service 
connection for diabetes mellitus, a cardiovascular disorder, 
non-Hodgkin's lymphoma, and a skin disorder, each to include 
as due to exposure to herbicides.  The law provides that ". . 
. questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a Statement of the 
Case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the Statement of the Case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed Appeal To Board Of Veterans' Appeals (VA 
Form 9) or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determination being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with this Chapter [Chapter 71]. 38 
U.S.C.A. § 7108.

Here, a rating decision of the RO dated in September 2005 
denied entitlement to service connection for diabetes 
mellitus, a cardiovascular disorder, non-Hodgkin's lymphoma, 
and a skin disorder, each to include as due to exposure to 
herbicides.   The RO notified the Veteran of this decision 
and of his appellate rights by letter dated September 19, 
2005.  Therefore, the one-year appeals period expired on 
September 19, 2006, one year after the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the appellant was 
received on March 13, 2006.  The RO issued a Statement of the 
Case dated in June 2006, by letter dated June 23, 2006.  It 
was mailed to the Veteran at his most recent address of 
record.  He was notified that he was required to file a 
substantive appeal to complete his appeal, and a VA Form 9 
was provided for that purpose.  He was advised that he should 
respond within 60 days from the date of the letter, or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action that he had 
appealed.

The Veteran submitted nothing further prior to February 21, 
2007, when he submitted a VA Form 9 in an effort to perfect a 
substantive appeal of the September 2005 rating decision.  

The Board notes that on September 28, 2005, the Veteran had 
notified the RO by letter that his current residence was in 
Jackson, Michigan, and he provided his precise address.  The 
Veteran's March 2006 notice of disagreement and the February 
2007 VA Form 9 each included the same address as his return 
address.

In March 2007, the RO informed the Veteran that his appeal 
could not be accepted as it was not timely filed.  In 
subsequent correspondence to the Board, including letters and 
testimony at a Travel Board hearing in September 2009, the 
Veteran asserted that he did not timely respond to the June 
2006 Statement of the Case because he never received it.  He 
added that he had been residing both in Michigan and in 
Florida during that time and that while his mail was to have 
been forwarded, the Statement of the Case was never received.  
However, there is no indication in the file that the 
Statement of the Case was returned by the United States 
Postal Service as undeliverable.

The Board must conclude that the presumption of regularity 
that attends the administrative functions of the Government 
is applicable; and that it is therefore presumed that the RO 
properly mailed the Statement of the Case and the cover 
letter forwarding the Statement of the Case, and that a VA 
Form 9 was included therein. Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary").  
See McCullough v. Principi, 15 Vet. App. 272, 275 (2001) (per 
curiam order) (appellant's assertion that she did not recall 
receiving notice from originating agency that she had 180 
days to request waiver of recovery of overpayment of death 
pension was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not 
the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption").  See also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
Statement of the Case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  In this case, the Veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, i.e., by September 19, 2006.  There was no evidence 
presented by the Veteran to rebut the presumption of 
regularity as all the evidence points to the fact that VA 
mailed the notice at issue to the correct address.  Absent a 
timely substantive appeal, the Board is without jurisdiction 
to adjudicate such claim.  Hence, the appeal must be denied. 

Whether New and Material Evidence has been
Received to Reopen the Service Connection Claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
Hodgkin's disease, leukemia, malignant tumors of the brain or 
spinal cord or peripheral nerves, diabetes mellitus, and 
cardiovascular-renal disease, may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service, unless there is affirmative 
evidence that establishes that the Veteran was not exposed to 
any such herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service 
in the Republic of Vietnam" means actual service in-country 
in Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, the Federal Circuit has determined that a Veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The Veteran is seeking service connection for diabetes 
mellitus, a cardiovascular disorder, non-Hodgkin's lymphoma, 
and a skin disorder, each to include as due to exposure to 
herbicides.  Because he did not submit a notice of 
disagreement to the September 2005 rating decision denying 
service connection, that determination became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2009).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 2005 RO decision, the Veteran's claims of 
entitlement to service connection for diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's lymphoma, and a skin 
disorder, each to include as due to exposure to herbicides, 
were denied.  At the time of this decision, the medical 
evidence of record included the Veteran's service treatment 
records, VA outpatient treatment records dated from March 
2005 to May 2005, a private medical record from K. R. H., 
M.D., dated in April 2005, a private medical record from A. 
A. A., M.D., dated in June 2004, and  private hospital 
treatment records from A. Foote Memorial Hospital dated in 
June 2004.

The Veteran's claims for service connection were denied by 
the RO in June 2005, essentially, because there was no 
evidence of record of in-service manifestation of the 
respective disorders, and because there was no evidence of 
record to support the Veteran's assertion that he had service 
in the Republic of Vietnam which would have permitted 
consideration of the possible application of 38 C.F.R. § 
3.307(a)(6) (2009).  The Veteran did not appeal this 
decision, therefore, it became final.

In February 2007, the Veteran submitted a request to reopen 
his previously denied claims for service connection.  In 
support of his claim, the Veteran submitted additional 
private medical records demonstrating current manifestations 
of the asserted disorders.

A lay statement from the Veteran's mother dated in June 2009 
shows that the Veteran was said to have had been stationed in 
Okinawa, Thailand, and Vietnam during his period of active 
service.  She described various ailments of the Veteran which 
she attributed to exposure to Agent Orange during his period 
of active service.

The Veteran submitted various service personnel records which 
confirmed that he had service in Southeast Asia, to include 
as a wheel and tire member with the 4258th Field Maintenance 
Squadron and with the 307th Field Maintenance Squadron while 
stationed at the U-Tapao Royal Thai Naval Air Base from 
August 1969 to August 1970.

During his September 2009 Travel Board hearing, the Veteran 
indicated that in addition to having served on duty 
assignments in the Republic of Vietnam, he had also been 
stationed at the U-Tapao Royal Thai Naval Air Base during his 
period of active service.  He described that worked as an 
aircraft maintenance specialist, as a wheel and tire team 
member.  In this regard, he asserted that he was exposed to 
herbicides while working on aircraft that had been both 
transporting the herbicides to Vietnam and had been spraying 
the herbicides in Vietnam.  The Veteran also indicated that 
he had been stationed at the Anderson Air Force Base in Guam, 
wherein he may have also been exposed to herbicides.  He also 
reiterated that he had flown on numerous missions into 
Vietnam.

In support of his claims, the Veteran also submitted various 
treatises suggesting that Agent Orange use had been confirmed 
on Guam and in Thailand.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's lymphoma, and a skin 
disorder, each to include as due to exposure to herbicides.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claims of service connection.  The additional 
medical evidence of record since the September 2005 RO 
decision suggests that the Veteran may have been exposed to 
herbicides during his period of active service, not only in 
Vietnam, but also in Thailand and Guam.  This evidence also 
suggests an additional factual basis that could potentially 
warrant an allowance of service connection on a presumptive 
basis under 38 C.F.R. § 3.307(a)(6) (2009).  Thus, the claims 
are reopened. 

ORDER

A timely substantive appeal was not received to the September 
2005 rating decision denying service connection for diabetes 
mellitus, a cardiovascular disorder, non-Hodgkin's lymphoma, 
and a skin disorder, each to include as due to exposure to 
herbicides.  This claim is denied.

New and material evidence having been presented, the claims 
of service connection for diabetes mellitus, a cardiovascular 
disorder, non-Hodgkin's lymphoma, and a skin disorder, each 
to include as due to exposure to herbicides, are reopened, 
and to this extent only the appeals are granted.


REMAND


In reopening the Veteran's claims for service connection for 
diabetes mellitus, a cardiovascular disorder, non-Hodgkin's 
lymphoma, and a skin disorder, each to include as due to 
exposure to herbicides, the Board reiterates that the Veteran 
has asserted exposure to herbicides during his period of 
active service in Thailand, Guam, and Vietnam.  As noted 
above, the Veteran's service personnel records confirm that 
he had service in Southeast Asia, to include as a wheel and 
tire member with the 4258th Field Maintenance Squadron and 
with the 307th Field Maintenance Squadron while stationed at 
the U-Tapao Royal Thai Naval Air Base from August 1969 to 
August 1970.

As to the Veteran's asserted service in Vietnam, it appears 
that the RO contacted the National Personnel Records Center 
(NPRC) in June 2005 to determine whether the Veteran had any 
service in Vietnam.  A September 2005 response from the NPRC 
indicates that they were unable to determine whether or not 
the Veteran had in-country service in the Republic of 
Vietnam.  The Board finds that additional measures should be 
undertaken in an effort to verify whether the Veteran had 
actual in-country service in Vietnam.  Therefore, the RO/AMC 
should request the Veteran's Official Military Personnel File 
(OMPF), including all records of his assignments, duty 
stations, travel orders, etc., from the appropriate 
custodian, and should also obtain the Veteran's complete 
service personnel records.

As to the Veteran's service in Thailand and Guam, VA has 
developed specific procedures to determine whether a Veteran 
was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n) directs that a 
detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension Service via 
e-mail and a review be requested of the Department of 
Defense's inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  In this case, it does not appear 
that any of the foregoing was undertaken by the RO.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the RO/AMC must send a detailed statement 
of the Veteran's claimed herbicide exposure to the 
Compensation and Pension Service via e-mail requesting a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, the 
RO/AMC must sent a request to the JSRRC for verification.  
The Board concludes that this matter must be remanded for 
compliance with the procedures set forth in the VA 
Adjudication Manual.

Finally, notwithstanding the above, a service treatment 
record dated in December 1969 shows that the Veteran 
underwent an Occupational Health Physical evaluation.  The 
consultation report indicated that the Veteran worked in the 
4258th Field Maintenance Squadron Wheel and Tire Shop and was 
exposed to carbon remover containing Mono-chlororbenzene, 
phenol, di-chlorobenzenes.  It was also indicated that PS-661 
stoddard solvent was used in this shop, but was relatively 
non-toxic.  Methyl Ethyl Ketone was said to be used in small 
brush type operations.  Exposure time was said to average 
five hours per day to all of the above combined. It was 
concluded that medical problems associated with the use of 
the above solvents was said to possibly include dermatitis, 
headaches, depression of the central nervous system, and 
damage to blood-forming organs.  In light of the foregoing, 
and the Veteran's current manifestations of diabetes 
mellitus, a cardiovascular disorder, non-Hodgkin's lymphoma, 
and a skin disorder, the Board finds that the Veteran should 
be scheduled for a VA examination addressing the etiology 
and/or onset of any of the asserted disabilities, to include 
as due to exposure to the solvents set forth above during his 
period of active service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, during his September 2009 Travel Board hearing, the 
Veteran indicated that he had treatment at the Orlando, 
Florida, VA Medical Center, as well as at the Waterman 
Hospital in Florida.  On remand, efforts should be undertaken 
to obtain such additional treatment records of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, with any necessary 
assistance from the Veteran, shall obtain 
his hospital treatment records from the 
Waterman Hospital in Florida.  The RO/AMC 
shall also obtain any medical treatment 
records of the Veteran from the VA Medical 
Center in Orlando, Florida.  All attempts 
to obtain these records should be 
documented.

2.  The RO/AMC shall undertake all 
appropriate actions to verify whether the 
Veteran had in-country service in Vietnam.  
In this regard the RO/AMC should request 
from the appropriate custodian the 
Veteran's Official Military Personnel File 
(OMPF), including all records of his 
assignments, duty stations, travel orders, 
pay stubs which reflect special pay 
status, travel vouchers, and all TDY 
orders.  Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.

3.  The RO/AMC must comply with the 
provisions of VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n and attempt to 
verify the Veteran's claimed herbicide 
exposure as follows:

(a) Request that the Veteran provide any 
additional details regarding the 
approximate dates, location, and nature of 
the alleged exposure.

(b) Furnish a detailed description of the 
Veteran's claimed exposure, while 
stationed with the 4258th Field Maintenance 
Squadron and 307th Field Maintenance 
Squadron at U-Tapao Airfield, Thailand, 
from August 1969 to August 1970, to 
Compensation and Pension Service via e-
mail at and request a review of the 
Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.

(c) If a negative response is received 
from the Compensation and Pension Service, 
the RO/AMC should submit a request to 
JSRRC for verification of exposure to 
herbicides.

Efforts to obtain the foregoing 
verification must continue until it is 
determined that further attempts would be 
futile, and this should be documented for 
the record.

4.  When the above development is 
completed, the RO/AMC shall review the 
issues on appeal and determine whether 
presumptive service connection based on 
herbicide exposure or other appropriate 
basis is in order for any of the claims.

5.  For any issue or issues on appeal, if 
the RO/AMC is unable to render a favorable 
decision based upon presumptive service 
connection, appropriate arrangements for 
the Veteran shall be made to schedule a VA 
examination or examinations, so that the 
precise nature and etiology of the 
asserted diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's 
lymphoma, and a skin disorder, may be 
ascertained.  The claims file and a copy 
of this Remand must be made available to 
the examiner in conjunction with 
conducting the examination of the Veteran, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests deemed necessary should be 
conducted.

Following a review of the claims file and 
examination of the Veteran, the examiner 
should provide a opinion as to whether the 
Veteran's current has diabetes mellitus, a 
cardiovascular disorder, non-Hodgkin's 
lymphoma, and a skin disorder that is 
likely etiologically related to his period 
of active service.  In so doing, the 
examiner is requested to consider the 
December 1969 service treatment records 
which established that the Veteran had 
been exposed to carbon remover containing 
Mono-chlororbenzene, phenol, di-
chlorobenzenes; PS-661 stoddard solvent; 
and Methyl Ethyl Ketone; an average 
exposure time of five hours per day.

A complete rationale for any opinion 
expressed should be provided.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.







								[Continued On Next 
Page]

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


